Exhibit 10.78

 

FOURTH AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

@VENTURES PARTNERS III, LLC

 

THIS FOURTH AMENDMENT, effective as of the 21st day of June, 2002, to the
Limited Liability Company Agreement dated as of June 30, 1999 (as amended to
date, the “Agreement”), of @Ventures Partners III, LLC, a Delaware limited
liability company (the “LLC”), is by and among the Capital Member and the
Managing Members of the LLC. Capitalized terms used herein, and not otherwise
defined herein, shall have the respective meanings ascribed to them in the
Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Members hereby amend the Agreement as follows.

 

1. Treatment of Guy Bradley in Respect of Event of Termination. Effective as of
June 21, 2002, Guy A. Bradley’s relationship with all Employers has terminated,
and such termination constitutes an Event of Forfeiture. The Members and Mr.
Bradley agree that (i) such Event of Forfeiture shall not constitute a Clause Z
Event, and (ii) Mr. Bradley’s Vested Percentage shall equal 100%. Therefore,
effective as of the date hereof, (a) Mr. Bradley’s Percentage Interest has been
reduced to zero; and (b) Mr. Bradley shall continue to retain his entire
interest in all Investments in which he participates as of the date hereof. Mr.
Bradley shall continue to be subject to all other provisions of the Agreement,
including without limitation, Sections 3.01(b)(ii) and (iii), 3.04(b)(iv),
3.04(c) and 6.06(b), and the last sentence in the definition of the term “Event
of Forfeiture.”

 

2. No Other Amendments. In all other respects, the Agreement is hereby ratified
and confirmed.

 

[Signature page follows.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

CAPITAL MEMBER: CMG @VENTURES CAPITAL CORP. By  

/s/ Thomas Oberdorf

Name

 

Thomas Oberdorf

Title

 

Treasurer & Chief Financial Officer

 

MANAGING MEMBERS (to be executed by the Managing Members, exclusive of Members
for whom an Event of Forfeiture has occurred):

/s/ Guy A. Bradley

Guy A. Bradley

NA

Jonathan Callaghan (Event of Forfeiture)

NA

Brad Garlinghouse (Event of Forfeiture)

NA

Andrew J. Hajducky, III (Event of Forfeiture)

/s/ Denise W. Marks

Denise W. Marks

/s/ Peter H. Mills

Peter H. Mills

/s/ David J. Nerrow, Jr.

David J. Nerrow, Jr.

/s/ Marc Poirier

Marc Poirier

/s/ David S. Wetherell

David S. Wetherell

 

- 2 -